     Case 2:20-cv-01055-MCE-CKD Document 23 Filed 06/05/20 Page 1 of 4

 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   JAY C. RUSSELL
     Deputy Attorney General
 4   JOHN W. KILLEEN, State Bar No. 258395
     Deputy Attorney General
 5    1300 I Street, Suite 125
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-6045
 7    Fax: (916) 324-8835
      E-mail: John.Killeen@doj.ca.gov
 8   Attorneys for Defendants Gavin Newsom
     and Alex Padilla
 9

10                          IN THE UNITED STATES DISTRICT COURT

11                        FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13

14
     REPUBLICAN NATIONAL                                No. 2:20-cv-01055-MCE-CKD
15   COMMITTEE; NATIONAL
     REPUBLICAN CONGRESSIONAL
16   COMMITTEE; and CALIFORNIA
     REPUBLICAN PARTY,                                 STIPULATION AND [PROPOSED]
17                                                     ORDER REGARDING DEFENDANTS’
                                           Plaintiffs, RESPONSE TO THE COMPLAINT
18
                  v.                                    Judge:        The Honorable Morrison C.
19                                                                    England
                                                        Trial Date:   None set
20   GAVIN NEWSOM, in his official capacity             Action Filed: 5/24/2020
     as Governor of California; and ALEX
21   PADILLA, in his official capacity as
     California Secretary of State,
22
                                        Defendants.
23

24

25

26

27

28

               Stipulation and Order Regarding Defendants’ Response to the Complaint (2:20-cv-01055-MCE-CKD)
     Case 2:20-cv-01055-MCE-CKD Document 23 Filed 06/05/20 Page 2 of 4

 1                                                STIPULATION

 2         Plaintiffs Republican National Committee, National Republican Congressional Committee,

 3   and California Republican Party, and Defendants California Governor Gavin Newsom and

 4   California Secretary of State Alex Padilla (collectively, the Parties) agree to and request that the

 5   Court approve the requested extension of time under Local Rule 144:

 6   1.    On May 24, Plaintiffs filed the Complaint for Declaratory and Injunctive Relief. ECF 1.

 7   2.    Defendants’ deadline to answer or otherwise respond to the complaint is June 16.

 8   3.    On June 2, the Court sua sponte issued an order setting the following briefing schedule for

 9   Plaintiffs’ anticipated motion for preliminary injunction:

10         Plaintiffs’ Motions for Preliminary Injunction shall be filed on or before June 11,
           2020. Defendants’ Oppositions shall be filed on or before June 25, 2020, and
11         Plaintiffs’ Replies shall be filed on or before July 9, 2020.

12   ECF 17.

13   4.    To preserve Court and Party resources, the Parties have agreed to, and request that the

14   Court approve, a stipulation extending the time for Defendants to answer or otherwise respond to

15   the complaint until two weeks after the Court’s decision on Plaintiffs’ motion for preliminary

16   injunction.

17   IT IS SO STIPULATED.

18   Dated: June 5, 2020

19                                                             XAVIER BECERRA
                                                               Attorney General of California
20                                                             ANTHONY R. HAKL
                                                               Supervising Deputy Attorney General
21                                                             JAY C. RUSSELL
                                                               Deputy Attorney General
22

23                                                             /s/ John W. Killeen
                                                               JOHN W. KILLEEN
24                                                             Deputy Attorney General
                                                               Attorneys for Defendants Gavin Newsom
25                                                             and Alex Padilla

26

27

28
                                                          1
                   Stipulation and Order Regarding Defendants’ Response to the Complaint (2:20-cv-01055-MCE-CKD)
     Case 2:20-cv-01055-MCE-CKD Document 23 Filed 06/05/20 Page 3 of 4

 1   Dated: June 5, 2020

 2                                                            /s/ Bryan Weir (signature used by permission
                                                              granted on June 5, 2020)
 3                                                            CONSOVOY MCCARTHY PLLC
                                                              Bryan Weir
 4                                                            Thomas R. McCarthy
                                                              Tyler R. Green
 5                                                            Cameron T. Norris
                                                              Alexa R. Baltes
 6
                                                              DHILLON LAW GROUP INC.
 7                                                            Harmeet K. Dhillon
                                                              Mark P. Meuser
 8
                                                              Attorneys for Plaintiffs Republican National
 9                                                            Committee, National Republican
                                                              Congressional Committee, and California
10                                                            Republican Party

11

12

13
                                                     ORDER
14
           Having reviewed the Parties’ stipulation, and good cause appearing, it is ordered that that
15
     time for Defendants to answer or otherwise respond to the complaint is extended until two weeks
16
     after the Court’s decision on Plaintiffs’ motion for preliminary injunction.
17
     IT IS SO ORDERED.
18

19
     DATED:                                       _________________________________________
20                                                THE HONORABLE MORRISON C. ENGLAND
                                                  DISTRICT JUDGE
21

22

23

24   SA2020301369
     Stipulation and Proposed Order.docx
25

26

27

28
                                                         2
                  Stipulation and Order Regarding Defendants’ Response to the Complaint (2:20-cv-01055-MCE-CKD)
       Case 2:20-cv-01055-MCE-CKD Document 23 Filed 06/05/20 Page 4 of 4



                              CERTIFICATE OF SERVICE
Case Name:      Republican National                       No.     2:20-cv-01055-KJM-CKD
                Committee, et al. v. Gavin
                Newsom, et al.

I hereby certify that on June 5, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS' RESPONSE
TO THE COMPLAINT
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on June 5, 2020, at Sacramento, California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                           Signature

SA2020301369
34135581.docx
